DETAILED ACTION
This is an Office action based on application number 16/570,241 filed 13 September 2019, which claims foreign priority to DE10 2018 215 651.4 filed 14 September 2018. Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16, and the species drawn to a polyurethane foam comprising a phosphorus-containing polyol copolymer component in the reply filed on 19 July 2022 is acknowledged.
	The traversal is on the ground that, in the case of the election of Group I, a complete search of the claims of Group I cannot be made without searching the method of Group II. This is not found persuasive because a serious burden still exists in the search and examination of both the claimed product and method of making the product. In addition to their different classification, there are different examination standards when interpreting method and product claims, which include the application of prior art references and case law.
	With regard to the species election, the traversal is on the ground that the examination of the full scope of each of the claimed species can be made without occasioning a serious search burden on the Patent Office. This is not found to be persuasive because the different species are drawn to different compositions and the search and application of prior art references that meet the limitations of one species may not meet the limitations of the other species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 July 2022.

Examiner’s Note
Applicant uses throughout the Specification and claims, the term “flame-retarded” (see, e.g., Title and Claim 13, line 3) to describe those compositions exhibiting flame retardancy/flame retardant properties. For the purpose of examination, the terms “flame-retarded” and “flame-retardant” are considered equivalent in the description of those compositions exhibiting flame retardancy/flame retardant properties.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification does not provide proper antecedent basis for all of the recited limitations of claim 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the phrase "such as, in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 13 recites an adhesive tape comprising “at least one layer of a flame-retarded pressure-sensitive adhesive composition and a layer of a flame-retarded pressure-sensitive adhesive composition arranged on both sides of the adhesive tape” in lines 3-6.
	Specifically, it is unclear how many pressure-sensitive adhesive layers are required by the claim. Does the claim require at least one layer of a flame-retarded pressure-sensitive adhesive in addition to the layers of flame-retarded pressure-sensitive adhesives arranged on both sides of the adhesive tape (i.e., 3 PSA layers), or does a tape comprising two PSA layers (i.e., one on each side of the adhesive tape) meet the limitations of the claim?
	For the purpose of examination, the claim is construed to encompass those tapes having at least two PSA layers.

Claims 14-16 do not remedy the deficiency of parent claim 13 and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 4, 6, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US Patent Application Publication No. US 2015/0086730 A1) (Guan) in view of Jou et al. (US Patent Application Publication No. US 2010/0152374 A1) (Jou).

Regarding instant claim 1, Guan discloses a polymer sheet comprising a polyurethane core prepared from a polyurethane dispersion (paragraphs [0016; 0023]).
	Guan further discloses that the polyurethane foam is formed from a combination of the polyurethane dispersion and a surfactant (paragraph [0029]).
	Guan further discloses that the polyurethane dispersion is frothed mechanically to form a foam (paragraph [0054]).
	 Guan does not specifically disclose the polyurethane composition of the claim.
	However, Jou discloses a flame-retardant waterborne polyurethane dispersion comprising a phosphorus flame retardant comprising active hydrogen; a diisocyanate; and a polyol, wherein the phosphorus flame retardant containing active hydrogen is a polyphosphate ester represented by the formula:

    PNG
    media_image1.png
    96
    229
    media_image1.png
    Greyscale

i.e., containing two hydroxyl groups (Claims 1 and 3-4).
	Jou further discloses that a prepolymer is formed from a mixture of the phosphorus flame retardant containing active hydrogen, the diisocyanate, and the polyol (paragraph [0021]), which suggests that each is a comonomer component of the prepolymer.
	Jou teaches that conventional polyurethanes have poor flame-retarded properties, and that those polyurethanes that are fabricated by integrating the flame retarding into polyurethane are susceptible to loss of the flame-retardant effect by simply washing the polyurethane with water (paragraphs [0006; 0008]). Jou teaches that since the phosphorus flame retardant containing active hydrogen reacts with diisocyanate, the flame retardant is chemically bonded to the polyurethane product, and simply washing the polyurethane will not reduce any flame retardant effects (paragraph [0017]).
	Before the effective filing date of the claimed invention, it would have been obvious to add the polyurethane polymer of Jou to the polyurethane dispersion of Guan. The motivation for doing so would have been to impart flame-retardant properties that are not easily diminished by simple washing.
	Therefore, it would have been obvious to combine Jou with Guan to obtain the invention as specified by the instant claim.

Regarding instant claim 2, Guan further discloses that the polyurethane core has an elongation at break of at least 200% (paragraphs [0016; 0020]).

Regarding instant claim 4, Guan further discloses that the polyurethane foam is formed from a combination of a polyurethane dispersion and a surfactant (paragraph [0029]). The instant claim recites that the surfactant is nonionic or an ionic surfactant, which would appear to encompass every surfactant usable for the preparation of a polyurethane foam from a polyurethane dispersion. Therefore, since Guan discloses a surfactant usable for the formation of a polyurethane foam, Guan meets the limitation of the instant claim.
	Alternatively, Guan discloses that examples of surfactants are inclusive of Stokal® STA and Stokal® SR (paragraph [0040]).
	Similarly, Applicant discloses in the original disclosure that suitable surfactants are inclusive of Stokal® STA and Stokal® SR (Specification at page 10, third paragraph).
	Therefore, one of ordinary skill in the art would conclude that the surfactants encompassed by the scope of the prior art and that of Applicant’s intended invention are identical.

Regarding instant claim 6, Jou discloses that the phosphorus flame retardant containing active hydrogen is a polyphosphate ester represented by the formula:

    PNG
    media_image1.png
    96
    229
    media_image1.png
    Greyscale

which is construed to be a hydroxyl-functionalized alkyl phosphate (Claim 4).

Regarding instant claim 7, Jou discloses a polyurethane prepared from a diisocyanate (Claim 1).

Regarding instant claim 8, Jou discloses a polyurethane prepared from a polyol (Claim 1) inclusive of glycol; diols; bisphenol-A; poly(butanediol-co-adipate) glycol; poly(hexanediol-co-adipate) glycol; poly(ethanediol-co-adipate glycol; polytetramethylene glycol; polypropylene glycol; polyethylene glycol; and polycaprolactone polyol, among others (paragraph [0019]).

Regarding instant claim 9, Guan further discloses that the polyurethane is prepared from a polyurethane dispersion and a thickener (paragraph [0029]).
	Similarly, Jou discloses that polyurethane dispersions further comprise a “thicker” (paragraph [0023]), which is construed to meet the claimed thickener.

Regarding instant claim 10, Guan further discloses that the polyurethane is prepared from a polyurethane dispersion and a crosslinking agent (paragraph [0029]).
	Similarly, Jou discloses that polyurethane dispersions further comprise a crosslinker (paragraph [0023]).

Regarding instant 11, Guan discloses the polyurethane dispersion as cited in the rejection above. One of ordinary skill in the art would readily understand that such a polyurethane dispersion is formed from a polyurethane polymer having a polyol component. Furthermore, since Guan is silent with regard to a necessary polyol component having a flame retardancy effect, one of ordinary skill in the art would conclude that the scope of Guan encompasses a polyurethane dispersion formed from a polyurethane whose polyurethane includes no comonomer having a flame retardancy effect.
	Furthermore, the combination of Guan with Jou adds the polyurethane prepolymer of Jou, comprising the phosphorus flame retardant comprising active hydrogen comonomer to the polyurethane dispersion of Guan; therefore, the prior art combination encompasses the mixture of the instant claim.

Regarding instant claim 12, Jou further discloses that the polyol has an average molecular weight of about 60 to 6000 (paragraph [0019]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guan in view of Jou as applied to claim 1 above, and further in view of Komatsuzaki et al. (US Patent Application Publication No. US 2014/0356615 A1) (Komatsuzaki) and Smiecinski et al. (US Patent Application Publication No US 2010/0160470 A1) (Smiecinski).

Regarding instant claim 3, Guan in view of Jou discloses the polyurethane foam as cited in the rejection of claim 1, above.
	Guan in view of Jou does not explicitly disclose the compressive strength and reversion to original thickness properties of the polyurethane foam.
	However, Komatsuzaki discloses an adhesive tape comprising a foam base having a 25% compressive strength of 80 kPa or more (Claims 1-2), wherein the foam base is inclusive of polyurethane foams (paragraph [0033]). Komatsuzaki further discloses that the compressive strength is measured by compressing a sample in the thickness direction (paragraph [0031]).
	While there is no disclosure in Komatsuzaki that the compressive strength is measured in the fourth cycle, absent evidence of criticality regarding how the compressive strength is measured and given that the compressive strength of Komatsuzaki falls within the range presently claimed, it is the Examiner's position that the prior art combination meets the requirement of the instant claim.
	Komatsuzaki teaches that when a foam base having the prescribed compressive strength is used, the foam base suitably follows an adherend having an irregular shape or a rough surface and excellent adhesiveness is obtained (paragraph [0030]).
	Further, Smiecinski discloses a polyurethane foam (Title) comprising a hydroxyl-terminated graft polyether polyol to impart both excellent resilient properties, excellent processability, reduced cure time, and flame retardance (paragraph [0028]). Said resiliency is considered the ability of the foam to return to its original shape after deformation (i.e., inclusive of the claimed compressive load).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to formulate the polyurethane foam of Guan in view of Jou such that said foam has the compressive strength prescribed by Komatsuzaki. The motivation for doing so would have been to ensure that a tape comprising said foam has excellent adhesiveness to an irregularly-shaped adherend or rough surface.
	Furthermore, it would have been obvious to formulate the polyurethane of Guan in view of Jou with an amount of hydroxyl-terminated graft polyether polyol as disclosed by Smiecinski. The motivation for doing so would have been to prepare a polyurethane foam having excellent resiliency, excellent processability, reduced cure time, and flame retardance.
Since the instant specification is silent to unexpected results, the specific thickness percentage to which the polyurethane foam reverts after compressive force is applied is not considered to confer patentability to the claims. As the resiliency of the foam (i.e., the ability of the foam to return to its original shape) is a variable that can be modified, among others, by adjusting the composition of the foam by inclusion of a hydroxyl-terminated graft polyether polyol, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the foam composition inclusive of a hydroxyl-terminated graft polyether polyol in the prior art combination to obtain the desired foam resiliency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guan in view of Jou as applied to claim 1 above, and further in view of Nowak et al. (US Patent No. 6,022,914) (Nowak).

Regarding instant claims 13-14, Guan in view of Jou discloses the polyurethane foam as cited in the rejection of claim 1, above.
	Furthermore, in FIG. 3, reproduced below:

    PNG
    media_image2.png
    205
    341
    media_image2.png
    Greyscale

Guan illustrates polymer sheet <300> comprising a foam layer <102> and an adhesive layer <308> disposed on a permanent liner <204> (paragraphs [0056-0063]).
	Guan further discloses a further embodiment wherein two permanent liners can overlie both major surfaces of the foam layer <102>, and both permanent liners are then overlaid with an adhesive (paragraph [0064]), which necessarily an adhesive tape having an adhesive layer on both sides.
	Guan further discloses assemblies comprising the polymer sheet, wherein the assembly is an electronic device (Claims 13-14).
	Guan in view of Jou does not explicitly disclose the composition and flame-retardant properties of the adhesive.
	However, Nowak discloses a pressure-sensitive adhesive composition comprising a pressure sensitive adhesive material and a flame retardant system, wherein the pressure-sensitive composition comprises an acrylic adhesive material (Claims 1 and 8).
	Nowak teaches that pressure-sensitive adhesive compositions find use in a wide variety of applications inclusive of electrical markets, either in the form of tapes or as adhesive coatings on other backings, and that for many of these applications, good flame retardant properties are of considerable importance (col. 1, lines 10-15).
	Before the effective filing date of the claimed in invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the pressure-sensitive adhesive composition comprising the flame retardant system of Nowak as the adhesive in the polymer sheet of Guan in view of Jou. The motivation for doing so would have been that those adhesives exhibiting flame retardant properties are of considerable importance in the electrical markets.
	Therefore, it would have been obvious to combine Nowak with Guan in view of Jou to obtain the invention as specified by the instant claims.

Regarding instant claim 15, FIG. 3 of Guan illustrates polymer sheet <300> comprising a foam layer <102> and an adhesive layer <308> disposed on a permanent liner <204> (paragraphs [0056-0063]), wherein said permanent liner is construed to meet the claimed intermediate layer.
	Regarding the limitation that the intermediate layer is “configured to compensate expansion of battery cells during charge or discharge” said limitation is considered an intended use of the claimed intermediate layer.
	Although Guan does not disclose that the permanent liner is configured to compensate for expansion of battery cells, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	In the instant case, Applicant’s original disclosure does not provide antecedent basis for the claimed intermediate layer. Therefore, Applicant has not clearly provided guidance for how or what is required by an intermediate layer, either compositionally or structurally, to be configured to compensate for the claimed expansion

Regarding instant claim 16, Guan further discloses an assembly comprising a first and a second member bonded by a bonding tape comprising a polymer sheet comprising the polyurethane foam core, wherein the assembly is an electronic device. The formation of said assembly necessarily requires a method of bonding the first and second members.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        08/11/2022